Exhibit 10.2
 
Agreement and Release
Agreement and Release ("Agreement") executed this 27th day of May, 2014, by and
between James L. Williams  ("Executive"), residing at 1812 Lake Francis Drive,
Apopka, Florida 32712, and The LGL Group, Inc., its parents, subsidiaries and
affiliates (the "Company") having its principal place of business at 2525 Shader
Rd., Orlando, Florida 32804.


1.                Executive's employment shall terminate effective May 27, 2014
(the "Termination Date").  As of that date, Executive's duties,
responsibilities, office and title shall cease.
 
2.                   (a)            Within (10) days after the Release Effective
Date (defined below), the Company shall begin to pay to Executive four (4) weeks
of Executive's base salary, less withholdings and deductions, in accordance with
the Company's standard payroll practices.
 
(b)            Within ten (10) days of the later of (i) the Release Effective
Date or (ii) the Executive's timely election of and eligibility for continuation
of benefits, the Company shall reimburse Executive for the employer's portion of
the premium associated with Executive's COBRA coverage for a three (3) month
period.
 
3.                Executive agrees and acknowledges that the payments and/or
benefits provided in Section 2 above exceed any payments and benefits to which
Executive would otherwise be entitled under any policy, plan, and/or procedure
of the Company absent his signing this Agreement.  Executive acknowledges that
he has been paid for work performed up to and including the Termination Date and
for accrued but unused vacation.
 
4.                Executive shall have up to 21 days from the date of his
receipt of this Agreement to consider the terms and conditions of this
Agreement.  Executive may accept this Agreement at any time within the 21-day
period by executing it and returning it to the Chairman of the Board of
Directors, The LGL Group, Inc., 2525 Shader Rd., Orlando, Florida 32804, no
later than 5:00 p.m. on the 21st day after Executive's receipt of this
Agreement.  Thereafter, Executive will have seven days to revoke this Agreement
by stating his desire to do so in writing to the Chairman of the Board of
Directors at the address listed above, and delivering it to the Chairman of the
Board of Directors no later than 5:00 p.m. on the seventh day following the date
Executive signs this Agreement.  The effective date of this Agreement shall be
the eighth day following Executive's signing of this Agreement (the "Release
Effective Date"), provided Executive does not revoke the Agreement during the
revocation period.  In the event Executive does not accept this Agreement as set
forth above, or in the event Executive revokes this Agreement during the
revocation period, this Agreement, including but not limited to the obligation
of the Company and its subsidiaries and affiliates to provide the payments
and/or benefits referred to in Section 2, shall automatically be deemed null and
void.
 
5.                   (a)            In consideration of the payments and/or
benefits referred to in Section 2, Executive for himself and for his heirs,
executors, and assigns (hereinafter collectively referred to as the
"Releasors"), forever releases and discharges the Company and any and all of its
parent corporations, subsidiaries, divisions, affiliated entities, predecessors,
successors and assigns, and any and all of its or their employee benefit and/or
pension plans or funds, and any of its or their past or present officers,
directors, stockholders, agents, trustees, administrators, employees or assigns
(whether acting as agents for such entities or in their individual capacities),
(hereinafter collectively referred to as the "Releasees"), from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever
(based upon any legal or equitable theory, whether contractual, common-law,
statutory, decisional, federal, state, local or otherwise), whether known or
unknown, which Releasors ever had, now have or may have against the Releasees by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence, or other matter from the beginning of the world up to and including
the Release Effective Date, except for the obligations of the Company under this
Agreement.
 
(b)            Without limiting the generality of the foregoing Section 5(a),
this Agreement is intended to and shall release the Releasees from any and all
claims arising out of Executive's employment with Releasees and/or the
termination of Executive's employment, including but not limited to any claim(s)
under or arising out of (i) Title VII of the Civil Rights Act of 1964, as
amended; (ii) the Americans with Disabilities Act, as amended; (iii) the
Employee Retirement Income Security Act of 1974, as amended ("ERISA") (excluding
claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plan and applicable law); (iv) the
Age Discrimination in Employment Act, as amended, or the Older Workers Benefit
Protection Act; (v) the Florida Civil Rights Act; (vi) Section 806 of the
Sarbanes Oxley Act of 2002; (vii) alleged discrimination or retaliation in
employment (whether based on federal, state or local law, statutory or
decisional); (viii) the terms and conditions of Executive's employment with the
Company, the termination of such employment, and/or any of the events relating
directly or indirectly to or surrounding that termination; and (ix) any law
(statutory or decisional) providing for attorneys' fees, costs, disbursements
and/or the like.
 
(c)            Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission ("EEOC")
or applicable state or city fair employment practices agency, to the extent
required or permitted by law.  Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Sections 6(a) and (b), including but not limited to financial benefit
or monetary recovery from any lawsuit filed or settlement reached by the EEOC or
anyone else with respect to any claims released and waived in this Agreement.
 
6.                   (a)            Executive agrees that he has not and will
not engage in any conduct that is injurious to the Company's or the Releasees'
reputation or interest, including but not limited to publicly disparaging (or
inducing or encouraging others to publicly disparage) the Company or the
Releasees.
 
(b)            Executive acknowledges that he has returned to the Company any
and all originals and copies of documents, materials, records, credit cards,
keys, building passes, computers, blackberries and other electronic devices or
other items in his possession or control belonging to the Company or containing
proprietary information relating to the Company.
 
(c)            Executive further agrees that he will maintain the
confidentiality of all customer and Company confidential information, unless and
until such information is made public through no actions of Executive.


7.                   (a)            Executive will cooperate with the Company
and/or its subsidiaries and its affiliates and its/their counsel in connection
with any investigation, administrative proceeding or litigation relating to any
matter in which Executive was involved or of which Executive has knowledge.
 
(b)            Executive agrees that, in the event he is subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) that in any way
relates to Executive's employment with the Company, he will give prompt notice
of such request to the Chairman of the Board of Directors of the Company, and
will make no disclosure until the Company has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure,
provided that nothing herein shall prevent Executive from complying with the
requirements of the law.
 
8.                Prior to public announcement, the terms and conditions of this
Agreement are and shall be deemed to be confidential, and shall not be disclosed
by Executive to any person or entity without the prior written consent of the
Chairman of the Board, except if required by law, and to Executive's
accountants, attorneys, and spouse, provided that they agree to maintain the
confidentiality of this Agreement.  Executive further represents that he has not
disclosed the terms and conditions of this Agreement to anyone other than his
attorneys, accountants and spouse.
 
9.                The making of this Agreement is not intended, and shall not be
construed, as an admission that the Releasees have violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.
 
10.             The parties agree that this Agreement may not be used as
evidence in a subsequent proceeding except in a proceeding to enforce the terms
of this Agreement.
 
11.             Executive acknowledges that: (a) he has carefully read this
Agreement in its entirety; (b) he has had an opportunity to consider fully the
terms of this Agreement; (c) he has been advised by the Company in writing to
consult with an attorney of his choosing in connection with this Agreement; (d)
he fully understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.
 
12.            This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.
 
13.             If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect.  However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; provided, however,
that, upon any finding by a court of competent jurisdiction that the release and
covenants provided for by Section 5 above is illegal, void, or unenforceable,
Executive agrees to execute a release, waiver and/or covenant that is legal and
enforceable.  Finally, any breach of the terms of Sections 6, 7 and/or 8 above
shall constitute a material breach of this Agreement as to which the Company may
seek appropriate relief in a court of competent jurisdiction.
 
14.             This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Florida, without regard to the
conflict of laws provisions thereof.  Actions to enforce the terms of this
Agreement, or that relate to Executive's employment with the Company shall be
submitted to the exclusive jurisdiction of any state or federal court sitting in
the County of Orange, State of Florida.
 
15.             This Agreement may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument of this Agreement.
 
16.             This Agreement (including any exhibits attached hereto)
constitutes the complete understanding between the parties with respect to the
termination of Executive's employment at the Company and supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
the parties.  No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by each of the parties hereto.
 
[Signature page follows]

--------------------------------------------------------------------------------

[Signature page to Agreement and Release]
Dated:
May 27, 2014
/s/ James L. Williams
JAMES L. WILLIAMS
THE LGL GROUP, INC.
Dated:
May 27, 2014
By:
/s/ R. LaDuane Clifton
Name:
R. LADUANE CLIFTON
Title:
CHIEF FINANCIAL OFFICER

 